Citation Nr: 1748032	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for the residuals of a stab wound to the abdomen with laparotomy and small bowel repair with scars. 

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for irritable bowel syndrome and acid reflux, to include as secondary to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The November 18, 2013 Statement of the Case includes all five of the issues listed on the first page of this decision.  On November 26, 2013, the Veteran submitted a VA Form 9 in which he said he did not wish to appeal the denial of the increased rating for tinnitus, but that he wanted to appeal the remaining four issues.  The appeal for an increased rating for tinnitus was not among the issues certified to the Board in December 2013.  

However, the Veteran submitted a second VA Form 9 that was received on January 2, 2014.  On this occasion, he stated he wished to appeal all issues listed on the Statement of the Case, and then specifically listed tinnitus as an issue.  An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2016).  A Substantive Appeal shall be filed within 60 days from the date of mailing of the Statement of the Case, or within the remainder of the one year period from the date of the mailing of the notification of the initial review and determination, whichever period ends later.  38 C.F.R. § 20.302(b) (2016).  As the second VA Form 9 was received within 60 days of the date of the mailing of the Statement of the Case, it is timely, and the issue of entitlement to a rating in excess of 10 percent for tinnitus is before the Board.  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  His testimony addressed all issues on appeal, and includes his description of his tinnitus symptoms.  A transcript is in the record.  

The issues of entitlement to increased ratings for PTSD, bilateral hearing loss and the residuals of a stab wound to the abdomen, and entitlement to service connection for irritable bowel syndrome and acid reflux are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 
10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.87, Diagnostic Code 6260 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide claimants with notice and assistance.  In this case, the Veteran was provided with a notification letter in an April 2010 letter prior to the initial adjudication of his claim.  Regarding the duty to assist, the Veteran has been afforded a VA audio examination.  He provided testimony pertinent to his tinnitus while describing his bilateral hearing loss at his hearing.  However, as will be shown, any failure in the duty to assist was harmless, as there is no legal basis for a scheduler evaluation greater than 10 percent for tinnitus.  The Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that he should be assigned a separate 10 percent rating for each ear for his tinnitus.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Code 6260 (recurrent tinnitus).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Code 6260, Note (2).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87. 

It is now well-settled that Diagnostic Code 6260 limits a veteran to a single 
10 percent maximum rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Indeed, in Smith v. Nicholson, the Federal Circuit held that the maximum schedular rating available for tinnitus is 10 percent.  451 F.3d 1344, 1348 (Fed. Cir. 2006).  Currently, the Veteran's tinnitus is already evaluated as 
10 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for tinnitus in each ear on a schedular basis, and the Veteran's appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the Veteran is not eligible for extraschedular consideration for his tinnitus.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There must be a comparison between the level of severity and symptomology of the service-connected disabilities with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.

In this instance, the evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate. Diagnostic Code 6260 for tinnitus contemplates recurrent tinnitus. Neither the Veteran nor the evidence suggests that the Veteran experiences anything more than recurrent tinnitus.  Thus, Diagnostic Code 6260 contemplates exactly the level of severity and symptomatology reported by the Veteran for tinnitus.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalizations, or marked interference with employment, above and beyond the compensation provided for in the schedule.  Accordingly, referral for extraschedular evaluation is not appropriate.


ORDER

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran contends that the initial 30 percent rating assigned for his service connected PTSD does not adequately compensate him for the impairment that results from this disability.  

At the May 2017 hearing, the Veteran's attorney made several references to private psychiatric treatment at Sistersville Hospital, and indicated that these records are in the claims file.  Unfortunately, a review of the electronic claims file fails to reveal any private psychiatric treatment, and the Board observes that neither the September 2010 rating decision on appeal nor the November 2013 Statement of the Case lists or otherwise makes reference to these records.  As they are relevant to the Veteran's PTSD disability picture and identified by the Veteran and his representative, the Board finds that they should be obtained and associated with the claims file.  

Similarly, the Veteran's VA treatment records note on several occasions that the Veteran had previously been treated for PTSD by a civilian doctor for a couple of years.  The word "buspar" is included in these records.  See e.g., 6/1/2017 VBMS, Medical Treatment Record, p. 5.  It is not known if "buspar" is the doctor's name, 
if this is a reference to the Sistersville records, or if they represent another treatment source.  This must be ascertained and any outstanding psychiatric records must be obtained.  

VA treatment records have been received from the Veteran's attorney.  These include records from 2003, copies of the 2010 VA examinations, and then there is an absence of records until April 2016, when a VA physician notes the Veteran was being evaluated after a long absence from primary care.  6/1/2017 VBMS, Medical Treatment Record, p. 104.  To ensure that the Veteran's complete VA treatment records are in the claims file, all VA treatment records dating from 2010 to the present and relating to his claimed disabilities should be requested and obtained directly from the original source.  

In addition, the Veteran was last afforded a VA examination of his PTSD in August 2010.  At the hearing, it was noted that the Veteran's anxiety had become worse - referencing treatment records.  In light of this assertion and the missing records, the Board finds the Veteran should be scheduled for a new examination in order to obtain an updated description and evaluation of his symptomatology.  

Similarly, regarding hearing loss, the Veteran's most recent VA audio examination was obtained in August 2010.  He has argued that this examination was inadequate, and at the May 2017 hearing he and his attorney stated that his hearing has become worse since the examination.  The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  He should be scheduled for a new VA audio examination.  

The Board observes that the VA records that have been obtained include some treatment for his residuals of a stab wound to the abdomen.  The additional records that have been requested may be relevant to his claim for an increased rating.  

The Veteran's May 2017 testimony includes descriptions of his abdominal pain, which he indicates can interfere with the duties of his employment or frighten him if they occur when he is driving and unable to address them.  The Board observes that this pain appears to be more severe than what he described on the most recent 
VA examination in August 2010, when he indicated it did not interfere with his work.  In addition, it has been more than seven years since the most recent VA examination.  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran should be scheduled for a new VA examination of his residuals of a stab wound to the abdomen.  

Finally, in regards to the Veteran's claim for service connection for irritable bowel syndrome and acid reflux, to include as secondary to his service connected residuals of a stab wound to the abdomen, the Board observes that service connection appears to have been denied on the basis that his symptoms are included in the rating for his residuals of the stab wound to the abdomen, which include colic pain, nausea, constipation and diarrhea.  See 38 C.F.R. § 4.114, Code 7301 (2016), also 38 C.F.R. § 4.14 (2016) ("The evaluation of the same disability under various diagnoses is to be avoided").  However, to ensure that the Veteran is in receipt of compensation for all symptoms that are a residual of his stab wound, the Board will find that the claim for service connection for irritable bowel syndrome and acid reflux is inextricably intertwined with the claim for an increased rating for the residuals of a stab wound to the abdomen.  A final decision in this matter will be deferred until the new examination can be completed.  


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the location and dates for all private treatment sources for his claimed disabilities dating from 2009 to the present, to include Sistersville Hospital and  "buspar".  Then, after receiving permission from the Veteran, obtain these records and associate them with the claims file.  The Veteran should also be informed that, in the alternative, he may obtain and submit these records himself, and that it is ultimately his responsibility to ensure that any private records he wishes to be considered are received by the Board. 

2.  Obtain all VA treatment records dating from 2009 to the present that address treatment of the disabilities on appeal, including PTSD, hearing loss, and the residuals of a stab wound to the abdomen, and associate them with the claims file.  

3.  After all records requested above in #1 and #2 have been received and associated with the claims folder, or have been verified as being unobtainable, schedule the Veteran for a VA examination to assess the present severity of his service-connected PTSD.  All indicated tests and studies necessary to evaluate the Veteran under the appropriate rating criteria should be completed.  The examiner should review all evidence of record and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning.

4.  After all records requested above in #1 and #2 have been received and associated with the claims folder, or have been verified as being unobtainable, schedule the Veteran for a VA audiology examination.  All indicated tests and studies necessary to evaluate the Veteran under the appropriate rating criteria should be completed.  The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.  A comprehensive rationale should be provided for all opinions.  

5.  After all records requested above in #1 and #2 have been received and associated with the claims folder, or have been verified as being unobtainable, schedule the Veteran for a VA examination of the residuals of his stab wound to the abdomen.  This should include both an examination of the residuals of the stab wound as well as an examination that addresses the gastrointestinal symptoms.  All indicated tests and studies necessary to evaluate the Veteran under the appropriate rating criteria should be completed.  The complete claims file, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  The examiner must identify and list each symptom that results from the stab wound to the abdomen so it can be ascertained whether or not the Veteran is being compensated for all residual symptomatology.  

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


